                       Case 1:20-cv-00445-RJL Document 9 Filed 03/03/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            District of Columbia
                                             __________    District of __________


                 JONATHAN DIMAIO, et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-00445-RJL
                     CHAD WOLF, et al.                         )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          JONATHAN DIMAIO, CORY FOX, JOCARDO RALSTON (Plaintiffs)                                                      .


Date:          03/03/2020                                                               /s/ Stephen K. Wirth
                                                                                          Attorney’s signature


                                                                                 Stephen K. Wirth (Bar No. 1034038)
                                                                                      Printed name and bar number
                                                                                 Arnold & Porter Kaye Scholer LLP
                                                                                 601 Massachusetts Avenue, NW
                                                                                      Washington, DC 20001


                                                                                                Address

                                                                                  stephen.wirth@arnoldporter.com
                                                                                            E-mail address

                                                                                           (202) 942-6739
                                                                                           Telephone number

                                                                                           (202) 942-5999
                                                                                             FAX number
